Citation Nr: 1610867	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-24 321A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for depression.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The decision below reopens the hypertension claim.  The reopened claim and the other claims on appeal are also addressed in the remand section.


FINDINGS OF FACT

1.  A June 2007 rating decision denied service connection for hypertension; the decision was not appealed, nor was new and material evidence received within the appeal period.  

2.  Evidence received since the June 2007 rating relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision, which denied service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  The criteria to reopen the claim of service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim to reopen the issue of service connection for hypertension in January 2011.  The original claim of service connection for this disability was received by VA in March 2004.  By a June 2007 rating decision, the RO denied the claim on the grounds that there was no evidence of a nexus to service.  The Veteran did not appeal the decision and no new and material evidence was received.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the June 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the June 2007 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since the June 2007 rating decision, the Veteran has asserted that his hypertension is caused by his service-connected adjustment disorder or presumed exposure to herbicides during service in Vietnam.  See January 2011 statement in support of claim.

The January 2011 statement is new and material because it asserts there is a nexus between the Veteran's hypertension and either herbicide exposure during service or his psychiatric disability.  Thus, the new evidence related to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of service connection for hypertension, to include as secondary to service-connected adjustment disorder with anxiety is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim to reopen service connection for hypertension is allowed; to this limited extent, the appeal is granted.


REMAND

Adjustment Disorder with Anxiety

The Veteran was last afforded a VA examination for his service-connected adjustment disorder in November 2012.  A statement submitted by the Veteran's representative suggests that the Veteran's adjustment disorder has worsened since the November 2012 VA examination and that a new VA examination is requested.  See July 2014 VA Form 9.  The Board finds that the Veteran should be afforded a new VA examination to assess the current extent and severity of his adjustment disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).
Bronchitis

In his January 2011 claim, the Veteran asserted that his bronchitis is the result of his service or presumed herbicide exposure in Vietnam.  The Veteran received a VA examination for bronchitis in May 2011.  In the examination report, the examiner diagnosed the Veteran with bronchitis and mild COPD.  The examiner opined that the Veteran's bronchitis and COPD were not caused or aggravated by his service-connected adjustment disorder.  However, the Veteran also asserted other theories of entitlement.  The examiner did don provide an opinion as to direct service connection.  For this reason, the Board finds the VA examination not wholly adequate as it does not address the claim raised by the Veteran, and a remand for a new examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Insomnia

The Veteran also asserted his insomnia was a result of his service or herbicide exposure in Vietnam.  See January 2011 statement.  In the May 2011 VA examination report, the examiner stated [i]t would be with resort to mere speculation to opine as to whether or not the veteran's subjective symptom of insomnia is related to his Axis I diagnosis of anxiety."  While this opinion addressed the Veteran's claim on a secondary basis as it relates to his service-connected adjustment disorder with anxiety, it did not address the claim on the basis the Veteran asserted, namely that his experience in Vietnam caused his insomnia as a distinct psychiatric disorder.  For this reason, the Board finds the VA examination not wholly adequate, and a remand for a new examination warranted.  McLendon, 20 Vet. App. at 81.

Depression

The Veteran also claimed his depression was the result of his service in Vietnam.  See January 2011 statement.  In a November 2012 VA examination report, the examiner diagnosed the Veteran with anxiety disorder NOS and polysubstance abuse.  The examiner indicated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner's rationale was "[i]t would resort to mere speculation as this veteran's substance abuse can contribute to anxiety, depression, and insomnia."  This opinion did not address whether the Veteran's experience in Vietnam itself may have caused his depression.  Again, the Board finds the VA examination not wholly adequate, and a new examination is warranted.  McLendon, 20 Vet. App. at 81.

Hypertension

As to the reopened hypertension claim, on remand, the RO will have an opportunity to adjudicate the claim on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010). 

The Veteran also claimed his hypertension was the result of combat service or herbicide exposure.  See January 2011 statement.  In the May 2011 VA examination, the examiner opined that the Veteran's hypertension was not caused or aggravated by the Veteran's service connected adjustment disorder.  However, the examiner did not address whether the Veteran's hypertension was the result of service, including presumed herbicide exposure.  Therefore, the Board finds the examination is not wholly adequate.  McLendon, 20 Vet. App. at 81.  An opinion in this regard is also warranted as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

In light of the Board's remand, updated VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any relevant VA treatment records dated since November 2012 and associate them with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected adjustment disorder with anxiety.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

A complete rationale or explanation should be provided for each opinion reached. 

3.  Schedule the Veteran for an appropriate VA examination in connection with his depression and insomnia claims.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should determine whether the Veteran has disorders manifested by depression and insomnia separate and distinct from his already service-connected adjustment disorder with anxiety.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's depression and insomnia had its onset during, or is otherwise related to, service.

A complete rationale or explanation should be provided for each opinion reached. 

4.  Schedule the Veteran for an appropriate VA examination in connection with his hypertension claim.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of service, or is related to his presumed exposure to herbicide agents in service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

A complete rationale or explanation should be provided for each opinion reached. 

5.  Schedule the Veteran for an appropriate VA examination in connection with his bronchitis claim.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bronchitis (or COPD) had its onset during, or is otherwise related to, service.

A complete rationale or explanation should be provided for each opinion reached. 

6.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


